Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed March 8, 2022, claims 1, 8, 12 and 19 has been amended, and claims 1, 4-6, 8, 12, 15-17 and 19 are currently pending for examination.   

Response to Arguments
Regarding Double Patenting applicant’s arguments, see page 7 paragraph 3, filed March 8, 2022, have been fully considered and are persuasive.  The Double Patenting rejections have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraph 4, filed March 8, 2022, with respect to claims 1, 4-6, 8, 12, 15-17 and 19 have been fully considered and are not persuasive.   

Regarding amended claim 1, the applicant first argued that, see page 8 – page 9 paragraphs 1, “ … In summary, the above-cited portion of HAKOLA merely describes that the serving network sends RRC configuration to D2D devices. The RRC configuration includes PRB and AMBR. PRB indicates data rate provided to one logical channel before allocating any transmission resource to a lower-priority logical channel. AMBR indicates the upper limit on the aggregate bit rate of all logical channels having a non-guaranteed bit rate. As an initial matter, Applicant respectfully submits that an RRC configuration including PRB and AMBR is different from the first configuration information that includes a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data as recited in the claim. As discussed during the Interview, the PRB and AMBR merely indicate two bit rate limits, and therefore do not include an indication of different logical channels and what type of to-be- transmitted D2D data is mapped to each of these different logical channels. In contrast, neither PRB nor AMBR includes any differentiation between the mapping between different logical channels with different type of data. 
Furthermore, the Office Action fails to cite any passages in HAKOLA teaching or suggesting that the RRC configuration is received in response to the user equipment transmitting type information of to-be-transmitted Device to Device (D2D) data;. In contrast, HAKOLA has not been shown to teach that the user equipment transmitting type information of to-be-transmitted Device to Device (D2D) data prior to the RRC configuration, much less that the RRC configuration is received in response to such a transmission. As shown in FIG. 2 of HAKOLA, the serving network just transmits the RRC configuration without receiving such a transmission from the user equipment. 
Therefore, the Office Action fails to cite any passages in HAKOLA teaching or suggesting at least the above-identified features. Furthermore, the Office Action fails to cite any passages in other references to remedy the above-identified features.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

	Regarding amended claim 1, Hakola teaches , the features whereby in a D2D communication, any kind of delay-sensitive, high priority, and very short application messages can be sent in a manner proposed herein (see para. 0067); when an application message is determined to meet a predetermined set of criteria, the application message is first processed, and a selected application message that is preferentially processed and that needs to be accelerated is sent via a D2D communication or a first (e.g., accelerated) path between a UE and an eNB, and other application messages are transmitted and received via a second (e.g., normal) path between the UEs or between the UE and the eNB (see para. 0100); wherein a first configuration information comprises a correspondence between each of to-be- transmitted D2D data and logical channel that corresponds to-be- transmitted D2D data (see Fig.2, para. 0042, the access node or base station thereof (e.g. the eNB) executes a RRC configuration for the unlicensed spectrum of the local area network such as the WLAN, such RRC configuration includes configurations of PBRs and AMBR of the configured logical channels (or respective radio bearers). PBR stands for Prioritized Bit Rate which is the data rate provided to one logical channel before allocating any transmission resource to a lower-priority logical channel. AMBR stands for Aggregated Maximum Bit Rate, which is the upper limit on the aggregate bit rate that can be expected to be provided across all logical channels (or respective bearers) having a non-guaranteed bit rate. Such RRC configuration may for example be transmitted via RRC signaling) and for the D2D communication, a base station determines a first L2 logical channel that a wireless communication device uses to transmit the application message that meets the predetermined set of criteria, and the base station determines a second L2 logical channel used by the wireless communication device to transmit the application message that does not meet the predetermined set of criteria, and the base station signals to the wireless communication device an indication of the determined L2 logical channel (see para. 0142), clearly Hakola teaches transmitting, by user equipment to a network device, type information of to-be- transmitted Device to Device (D2D) data; receiving, by the user equipment from the network device, first configuration information, wherein the first configuration information comprises a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data, see para. 0100, teaches selected application message that is preferentially processed and that needs to be accelerated is sent via a D2D communication or a first (e.g., accelerated) path between a UE and an eNB, and other application messages are transmitted and received via a second (e.g., normal) path between the UEs or between the UE and the eNB, the applicant broadly claim limitations does not include any specific type information.

Regarding amended claim 1, the applicant further argued that, see page 10 paragraph 2  “ … In summary, the above-cited portions of Chen merely describe that the UE sends a buffer status report that includes D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group, and a priority. In Chen, the priority is sent in a buffer status report after the logical channel has been determined, and in response, the D2D resource allocation information is received. However, the Office Action fails to cite any passages in Chen teaching or suggesting a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data. Furthermore, the Office Action fails to cite any passages in Chen teaching or suggesting configuration information that includes such a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data. Moreover, Chen has not been shown to teach or suggest receiving the first configuration information that comprises such a corresponding relationship in response to transmitting type information of to-be-transmitted Device to Device (D2D) data, much less the UE reporting the D2D data value after the following sequence of operations: transmitting the type information, receiving the first configuration information, determining the logical channel according to the received first configuration information, and determining the logical channel group. In contrast, in Chen, the D2D data buffer size is reported together with the priority and the determined logical channel group. 
For at least these reasons, Applicant respectfully requests allowance of independent claim 1 and its dependents.    For similar reasons, Applicant respectfully requests allowance of independent claims 8, 12, and 19 and their dependents. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Chen clearly teaches, transmitting, by user equipment to a network device, type information of to-be- transmitted Device to Device (D2D) data (see para. 0070, to save signalling overheads needed by scheduling, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements / type information of to-be- transmitted Device to Device (D2D) data); receiving, by the user equipment from the network device, first configuration information, wherein the first configuration information comprises a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data (see Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication / receiving corresponding type information of to-be-transmitted D2D data, see also para. 0075-0076, the D2D scheduling request message); determining, according to the first configuration information and the type information of the to-be-transmitted D2D data (see para. 0113, the D2D resource configuration information includes a D2D semi-persistent scheduling configuration, and the D2D semi-persistent scheduling configuration includes: a transmission semi-persistent scheduling configuration and/or a reception semi-persistent scheduling configuration, and a semi-persistent scheduling configuration period, see also para, 0148-0162, 0280, the D2D scheduling request message and the buffer status report includes any combination of the following fields: a D2D logical channel identifier; a D2D logical channel group identifier; and a priority), a logical channel used for the to-be-transmitted D2D data (see para. 0070, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements, see also Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and/or the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication); determining, by the user equipment, a logical channel group corresponding to the logical channel (see para. 0075, 0076, 0077, the D2D scheduling request message and the buffer status report may include buffer information about one or more D2D logical channels separately, the D2D logical channels belonging to the same D2D logical channel group); and Kalhan teaches reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment (see paragraphs 0025, 0026, 0037, teaches, “the D2D call initiation message further includes a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link”, see also para. Fig.2, Fig.3, para. 0037, 0048, the first wireless communication device transmits the D2D link information which include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link).

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Chen and Kalhan reads upon communication to “transmitting, by user equipment to a network device, type information of to-be- transmitted Device to Device (D2D) data; receiving, by the user equipment from the network device, first configuration information, wherein the first configuration information comprises a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data; determining, according to the first configuration information and the type information of to-be-transmitted D2D data, a logical channel used for the to-be-transmitted D2D data; determining, by the user equipment, a logical channel group corresponding to the logical channel; after determining the logical channel group corresponding to the logical channel, reporting, by the user equipment to the network device, a D2D data volume of the logical channel group for the user equipment; and receiving, by the user equipment from the network device, a D2D resource that is allocated by the network device, wherein the D2D resource is used to transmit the to-be- transmitted D2D data” as recites in the claim.

The applicant further argued that, see page 11, “ … Claims 4-6 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2017/0171837 issued to Chen (hereinafter "CHEN") in view of U.S. Publication No. 2015/0111587 issued to Kalhan (hereinafter "KALHAN"), and further in view of CA Publication No. 104378825A issued to Liu (hereinafter "LIU"). 
Applicant respectfully traverses these rejections for the comments set forth below. 
These claims depend from their respective independent claims and, therefore, are allowable at least for the reasons discussed above. The Office Action fails to cite any passages that teach or suggest the missing features in the cited references. Accordingly, Applicant respectfully requests reconsideration and allowance of these claims.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons, the above claims are not allowable.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No.: 2017/0171837), and further in view of Kalhan (US Pub.:2015/0111587).

As per claim 1, Chen disclose  A data transmission method (see Fig.2, a resource allocation method for data transmission), comprising: 
	transmitting, by user equipment to a network device, type information of to-be- transmitted Device to Device (D2D) data (see para. 0070, to save signalling overheads needed by scheduling, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements / type information of to-be- transmitted Device to Device (D2D) data); 
receiving, by the user equipment from the network device, first configuration information, wherein the first configuration information comprises a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data (see Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication / receiving corresponding type information of to-be-transmitted D2D data, see also para. 0075-0076, the D2D scheduling request message);
determining, according to the first configuration information and the type information of the to-be-transmitted D2D data (see para. 0113, the D2D resource configuration information includes a D2D semi-persistent scheduling configuration, and the D2D semi-persistent scheduling configuration includes: a transmission semi-persistent scheduling configuration and/or a reception semi-persistent scheduling configuration, and a semi-persistent scheduling configuration period, see also para, 0148-0162, 0280, the D2D scheduling request message and the buffer status report includes any combination of the following fields: a D2D logical channel identifier; a D2D logical channel group identifier; and a priority), a logical channel used for the to-be-transmitted D2D data (see para. 0070, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements, see also Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and/or the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication);
determining, by the user equipment, a logical channel group corresponding to the logical channel (see para. 0075, 0076, 0077, the D2D scheduling request message and the buffer status report may include buffer information about one or more D2D logical channels separately, the D2D logical channels belonging to the same D2D logical channel group); 
after determining the logical channel group corresponding to the logical channel, reporting, by the user equipment to the network device, a buffer size of the logical channel group for the user equipment (see para. 0074, 0075, the buffer status report includes a D2D buffer indication, a buffer size, reporting a data volume to the eNB, see para. 0279, 0284, the D2D buffer status report includes a D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group); and 
receiving, by the user equipment from the network device, a D2D resource that is allocated by the network device, wherein the D2D resource is used to transmit the to-be-transmitted D2D data (see Fig.2, para. 0032-0037, at step 216, the wireless communication device sends the D2D link information to the base station. In response to the base station response, the first wireless communication device transmits the D2D link information which may include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link, a D2D Power Headroom Report (PHR) indicating available transmission power for D2D transmission over the D20 communication link, and D2D Channel State Information (CSI) comprising at least one characteristic of a channel of the D2D communication link, see also para. 0038-0040, at step 220, the first wireless communication device sends D2D data to the second wireless communication device over the D2D communication link. Using the parameters provided in the D2D link establishment information, the first wireless communication device transmits the D2D data to the second wireless communication device, see para. 0279, 0284, the D2D buffer status report includes a D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group). Although Chen disclose reporting, by the user equipment to a network device, a buffer size that of the logical channel group for the user equipment;

Chen however does not explicitly disclose reporting, by the user equipment to a network device, “a D2D data volume” of the logical channel group for the user equipment.

Kalhan however disclose reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment (see paragraphs 0025, 0026, 0037, teaches, “the D2D call initiation message further includes a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link”, see also para. Fig.2, Fig.3, para. 0037, 0048, the first wireless communication device transmits the D2D link information which include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment, as taught by Kalhan, in the system of Chen, so as to enhance D2D communication, see Kalhan, paragraphs 21-22.
As per claim 8, claim 8 (relates a corresponding network side apparatus) and is rejected the same way as claim 1.

As per claim 12, claim 12 is rejected the same way as claim 1.  Chen further disclose the apparatus (see Fig. 5, UE), comprising: at least one processor (see Fig.5, para. 0164, a processing unit 504), and a memory storing computer-executable instructions (see Fig.5, Fig.7. para. 0086, UE with a memory for storing). As per claim 19, claim 19 (relates a corresponding network side apparatus) and is rejected the same way as claim 1. Chen further disclose A network device (see Fig. 6, a node) in a Device to Device (D2D) system, wherein the network device comprises: at least one processor (see Fig.6, a CPU and an allocation unit 602, see para. 0176), and a memory storing computer-executable instructions; wherein the computer-executable instructions (see Fig.6, Fig.8, Node 802, with a memory for storing computer-executable instructions, see para. 0046). 

Claims 4-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No.: 2017/0171837), in view of Kalhan (US Pub.:2015/0111587), and further in view of Liu (CN104378825a).

As per claim 4, the combination of Chen and Kalhan disclose the method according to claim 1.

The combination of Chen and Kalhan however does not explicitly disclose wherein the determining, by the user equipment, the logical channel group corresponding to the logical channel comprises: determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel;
Liu however disclose  wherein the determining, by the user equipment, the logical channel group corresponding to the logical channel comprises: determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel (see para. 0046, 0047, the D2D traffic cache data is set as a transmission type of a logical channel group, the BSR when the UE eNB reports the message to the service, carrying the D2D traffic transmission corresponding to the logic of the cache data buffer amount of the uplink data channel groups, the serving eNB based on the uplink logical channel group of the cache data amount of the BSR reporting message carries the D2D traffic transmission corresponding to the cached data, the buffered data amount is determined as the specific indication D2D traffic). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the determining, by the user equipment, the logical channel group corresponding to the logical channel comprises: determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel, as taught by Liu, in the system of Chen and Kalhan, so as improve the utilization of channel resources in LTE network, see Liu, paragraphs 2-3.

As per claim 5, the combination of Chen, Kalhan and Liu disclose the method according to claim 4.
Liu further disclose wherein the second configuration information is stored in the user equipment; or the second configuration information is received by the user equipment from the network device, wherein the second configuration information is determined by the network device according to the type of the logical channel (see para. 0046, 0054-0057, the network side determines the LTE network data cache D2D traffic logical channel set in a logical channel group). 
As per claim 6, the combination of Chen, Kalhan and Liu disclose the method according to claim 4.
Chen further disclose wherein the type of the logical channel is a priority of the logical channel (see para. 0076, the D2D scheduling request message and the buffer status report includes any combination of the following fields: a D2D logical channel identifier; a D2D logical channel group identifier; a QoS Class Identifier (QCI); a priority / a priority of the logical channel). 
As per claim 15, claim 15 is rejected the same way as claim 4.
As per claim 16, claim 16 is rejected the same way as claim 5.
As per claim 17, claim 17 is rejected the same way as claim 6.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No.: 2017/0171837), and further in view of Han (PCT/CN2014/095837, filed on Dec. 31, 2014, published as US Pub.:2017/0303319).

As per claim 1, Chen disclose A data transmission method (see Fig.2, a resource allocation method for data transmission), comprising: 
transmitting, by user equipment to a network device, type information of to-be- transmitted Device to Device (D2D) data (see para. 0070, to save signalling overheads needed by scheduling, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements / type information of to-be- transmitted Device to Device (D2D) data); 
receiving, by the user equipment from the network device, first configuration information, wherein the first configuration information comprises a corresponding relationship between different logical channels and corresponding type information of to-be-transmitted D2D data (see Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication / receiving corresponding type information of to-be-transmitted D2D data, see also para. 0075-0076, the D2D scheduling request message);
determining, according to the first configuration information and the type information of the to-be-transmitted D2D data (see para. 0113, the D2D resource configuration information includes a D2D semi-persistent scheduling configuration, and the D2D semi-persistent scheduling configuration includes: a transmission semi-persistent scheduling configuration and/or a reception semi-persistent scheduling configuration, and a semi-persistent scheduling configuration period, see also para, 0148-0162, 0280, the D2D scheduling request message and the buffer status report includes any combination of the following fields: a D2D logical channel identifier; a D2D logical channel group identifier; and a priority), a logical channel used for the to-be-transmitted D2D data (see para. 0070, the D2D UE sends information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node adopt an appropriate resource scheduling manner according to requirements, see also Fig.2, para. 0071-0079, step 203, Step 203: D2D transmission is performed using resources corresponding to the D2D resource configuration information and/or the D2D resource allocation information, the D2D transmission being D2D discovery, or D2D broadcast or groupcast or unicast communication);
determining, by the user equipment, a logical channel group corresponding to the logical channel (see para. 0075, 0076, 0077, the D2D scheduling request message and the buffer status report may include buffer information about one or more D2D logical channels separately, the D2D logical channels belonging to the same D2D logical channel group); 
after determining the logical channel group corresponding to the logical channel, reporting, by the user equipment to the network device, a buffer size of the logical channel group for the user equipment (see para. 0074, 0075, the buffer status report includes a D2D buffer indication, a buffer size, reporting a data volume to the eNB, see para. 0279, 0284, the D2D buffer status report includes a D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group); and 
receiving, by the user equipment from the network device, a D2D resource that is allocated by the network device, wherein the D2D resource is used to transmit the to-be-transmitted D2D data (see Fig.2, para. 0032-0037, at step 216, the wireless communication device sends the D2D link information to the base station. In response to the base station response, the first wireless communication device transmits the D2D link information which may include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link, a D2D Power Headroom Report (PHR) indicating available transmission power for D2D transmission over the D20 communication link, and D2D Channel State Information (CSI) comprising at least one characteristic of a channel of the D2D communication link, see also para. 0038-0040, at step 220, the first wireless communication device sends D2D data to the second wireless communication device over the D2D communication link. Using the parameters provided in the D2D link establishment information, the first wireless communication device transmits the D2D data to the second wireless communication device, see para. 0279, 0284, the D2D buffer status report includes a D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group). Although Chen disclose reporting, by the user equipment to a network device, a buffer size that of the logical channel group for the user equipment;

Chen however does not explicitly disclose reporting, by the user equipment to a network device, “a D2D data volume” of the logical channel group for the user equipment.

Han however disclose reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment (see para. 0016, 0021, 0037, a D2D data volume needing to be sent by a first UE to eNB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first configuration information comprises a correspondence between each priority of to-be- transmitted D2D data and logical channel that corresponds to the each priority, as taught by Han, in the system of Chen, so as to  that the eNodeB obtain uplink data information (for example, a size of a data volume) of the UE, so that the eNodeB can allocate, to the UE, a transmission resource suitable for sending the uplink data, so as to perform scheduling in time and accurately, see Han, paragraphs 3-10.

Claims 8, 12 and 19 are rejected the same way as claim 1.
	
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Additional Rejection (Third Rejection) based on IDS filed 4/26/2019.
Claims 1, 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola (US Pub. No.: 2012/0207100 (D1)), and further in view of KR 10-2015-0028693 (D2).

As per claim 1, Hakola discloses the features whereby in a D2D communication, any kind of delay-sensitive, high priority, and very short application messages can be sent in a manner proposed herein (see para. 0067); when an application message is determined to meet a predetermined set of criteria, the application message is first processed, and a selected application message that is preferentially processed and that needs to be accelerated is sent via a D2D communication or a first (e.g., accelerated) path between a UE and an eNB, and other application messages are transmitted and received via a second (e.g., normal) path between the UEs or between the UE and the eNB (see para. 0100); wherein a first configuration information comprises a correspondence between each of to-be- transmitted D2D data and logical channel that corresponds to-be- transmitted D2D data (see Fig.2, para. 0042, the access node or base station thereof (e.g. the eNB) executes a RRC configuration for the unlicensed spectrum of the local area network such as the WLAN, such RRC configuration includes configurations of PBRs and AMBR of the configured logical channels (or respective radio bearers). PBR stands for Prioritized Bit Rate which is the data rate provided to one logical channel before allocating any transmission resource to a lower-priority logical channel. AMBR stands for Aggregated Maximum Bit Rate, which is the upper limit on the aggregate bit rate that can be expected to be provided across all logical channels (or respective bearers) having a non-guaranteed bit rate. Such RRC configuration may for example be transmitted via RRC signaling) and for the D2D communication, a base station determines a first L2 logical channel that a wireless communication device uses to transmit the application message that meets the predetermined set of criteria, and the base station determines a second L2 logical channel used by the wireless communication device to transmit the application message that does not meet the predetermined set of criteria, and the base station signals to the wireless communication device an indication of the determined L2 logical channel (see para. 0142). 
Accordingly, Claim 1 and D1 are substantially the same, except for their expressions. 
Although there is a difference between Claim 1 and D1 in that D1 does not explicitly disclose a feature of reporting, by a user equipment, a D2D data volume of the user equipment that is in a logical channel group to a network device, this difference could have been easily derived by a skilled person from the feature of D2, whereby a UE can transmit a buffer state report (BSR) to a BS; a logical channel group is a bundle of logical channels with similar QoS (Quality of Service) requirements or similar characteristics that can exist up to a maximum of four logical channels in one terminal; an LCG ID includes buffer size information of one logical channel group; the base station can allocate radio resources for data transmission/ reception of the UE; and allocates radio resources based on the BSR information (see paras. 0045-0066). Claim 1 could therefore have been easily conceived by a skilled person from a combination of D1 and D2.

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a feature of reporting, by a user equipment, a D2D data volume of the user equipment that is in a logical channel group to a network device, as taught by D2, in the system of D1, so as to directly assigned efficient radio resources for communication between the terminals, see D2, Abstract.

Claims 8, 12 and 19 are rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Rudolf (US 2017/0230939) – see para. 0215 (Persistence parameters may be adjusted by a D2D transmitter, for example, as a function of one or more (e.g., one) of the following events or observations, successful or failed access attempts, available absolute or relative D2D traffic volume in queue(s), timer or counter values at expiry (e.g. for delay-sensitive traffic or to meet latency requirements) or as a function of preceding D2D data transmission or reception events, received signal strength of signals or channels received from other D2D terminals or LTE infrastructure nodes, etc. Adjustment of persistence parameters by a D2D terminal may occur separately for different types of D2D data transmission, such as a set of persistence parameters (e.g., first set of persistence parameters) subject to continuous monitoring and/or updates for D2D control signaling, a set for D2D high priority data (e.g., second set for D2D high priority data), a set of persistence parameters (e.g., third set of persistence parameters) being adjusted as a function of signal conditions).
          b.       Wang (US 2015/0334714) – see para. 0067 (downlink resources may be used for the uplink D2D transmission if there is no down link transmission for the wireless device 110A-D scheduled. Hence, the cellular link uplink transmission, and D2D link transmission can be launched in parallel occupying the different resources. The resources may also be equally or divided in N:M fashion where the relation N:M reflects the division between the data volume of cellular and D2D queues).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469